SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

21
KA 12-02147
PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, SCONIERS, AND VALENTINO, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

CHARLES J. ANDERSON, ALSO KNOWN AS CHARLES
ANDERSON, ALSO KNOWN AS CHARLES JAMES ANDERSON,
DEFENDANT-APPELLANT.


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (SUSAN C. MINISTERO OF
COUNSEL), FOR DEFENDANT-APPELLANT.

LAWRENCE FRIEDMAN, DISTRICT ATTORNEY, BATAVIA (WILLIAM G. ZICKL OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Genesee County Court (Robert C.
Noonan, J.), rendered October 31, 2012. The judgment convicted
defendant, upon his plea of guilty, of sexual abuse in the first
degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon his plea of guilty of sexual abuse in the first degree (Penal Law
§ 130.65 [1]). Contrary to defendant’s contention, the record
establishes that he knowingly, voluntarily and intelligently waived
the right to appeal (see generally People v Lopez, 6 NY3d 248, 256),
and that valid waiver forecloses any challenge by defendant to the
severity of the sentence (see id. at 255; see generally People v
Lococo, 92 NY2d 825, 827; People v Hidalgo, 91 NY2d 733, 737).




Entered:   February 7, 2014                        Frances E. Cafarell
                                                   Clerk of the Court